Citation Nr: 0832540	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for right ankle 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for post operative 
residuals of a deviated, septum, with epitaxis (nosebleeds).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Seattle, Washington.  
A June 2003 rating decision denied service connection for 
obstructive sleep apnea and a deviated septum with 
nosebleeds.  An August 2004 rating decision granted a 
temporary 100 percent evaluation for the period March 21 
through April 30, 2004, for the right ankle and continued a 
20 percent evaluation, effective May 1, 2004.  The veteran 
submitted a timely Notice of Disagreement.  His appeal did 
not indicate any dissatisfaction with the time period of the 
temporary 100 percent evaluation.  Thus, the Board deems the 
appeal regarding the right ankle to address only the 
propriety of the 20 percent rating.  He perfected separate 
appeals of both rating decisions.

A January 1998 rating decision granted service connection for 
right shoulder tendonitis and a lumbar strain and assigned 
initial noncompensable evaluations, both effective November 
1997.  The decision also denied service connection for left 
shoulder impingement syndrome.  The veteran perfected a 
separate appeal of the January 1998 rating decision and those 
determinations.  A January 1999 rating decision granted a 10 
percent rating for the lumbar strain effective November 1997.  
A July 2006 decision by the RO Decision Review Officer 
granted a 20 percent rating for the right shoulder 
tendonitis, effective March 2006.  The veteran expressed 
satisfaction with that action and, via a July 2006 letter to 
the RO, withdrew his appeal of the issues of the initial 
ratings for his right shoulder and lumbar disorders.  He also 
withdrew the appeal to the denial of entitlement to service 
connection for a left shoulder disorder.  Thus, the RO did 
not certify those issues to the Board for appellate review.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran 
may indicate he is content with a certain rating, even if 
less than the maximum possible rating).  The veteran 
confirmed the withdrawal at the February 2008 hearing.  
Accordingly, those issues are no longer in an appellate 
status, they are not before the Board for review, and will 
not be discussed in the decision below.  See 38 C.F.R. 
§ 20.204 (2007).

The veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  He also 
appeared at a formal hearing before an RO Decision Review 
Officer in July 2006.  Transcripts of the hearings are 
associated with the claims file.

A January 2002 rating decision denied entitlement to service 
connection for nosebleeds, and January 2002 correspondence 
notified the veteran of the decision and of his appeal 
rights.  The claims file contains nothing to indicate the 
veteran did not receive the January 2002 decision letter, or 
any record that the U.S. Postal Service returned it to VA as 
undeliverable.  Neither is there any record of his having 
submitted a timely Notice of Disagreement with that decision.  
Thus, the January 2002 decision became final and binding on 
the veteran.  The Board notes the veteran's claim for service 
connection for deviated septum includes "with nose bleeds."  
In as much as the 2002 rating decision is final, and the 
veteran has not petitioned to reopen that claim, the Board 
will consider any assertions or evidence related to 
nosebleeds as asserted symptomatology of obstructive sleep 
apnea or a deviated septum.  This is consistent with the fact 
the January 2002 decision denied the claim due to the absence 
of any evidence of an etiology for the nosebleeds.

A May 2007 rating decision denied service connection for the 
human T-cell lymphotrophic virus, which the veteran claimed 
as leukemia, and he submitted a timely June 2007 Notice of 
Disagreement with the denial.  A Statement of the Case was 
issued in September 2007.  The claims file reflects no record 
of the Statement of the Case having been returned by postal 
officials as undeliverable.  Neither is there any record of 
the veteran having submitted a substantive appeal in response 
to the Statement of the Case.  Thus, that issue is not before 
the Board and will not be discussed in this decision.  See 
38 C.F.R. § 20.200 (2007).

The veteran submitted additional evidence, for which he 
waived initial RO review and consideration.  In light of the 
waiver, the Board may properly consider the evidence in this 
decision.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's right ankle degenerative joint disease is 
not manifested by ankylosis.

2.  The preponderance of the probative evidence indicates 
that obstructive sleep apnea is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that post operative residuals of a deviated septum, with 
nosebleeds, are not related to an in-service disease or 
injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating in excess of 20 
percent for right ankle degenerative joint disease.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159(c), 4.1, 4.3, 4.7, 4.40, 4.45,  
4.71a, Diagnostic Code 5271 (2007).

2.  Obstructive sleep apnea was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.  Post operative residuals of a deviated septum, with 
nosebleeds, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In letters of January 2005 
and March 2006, VA notified the veteran of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  A March 2006 letter explained how disability ratings 
and effective dates are assigned in the event service 
connection is granted.

The veteran's appeal was certified to the Board prior to the 
U.S. Court Of Appeals For Veterans Claims' decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Nonetheless, the March 2006 letter included all pertinent 
notice related to an increased rating claim, save addressing 
the rating criteria specifically applicable to the veteran's 
right ankle.  The Board finds this factor non-prejudicial, in 
as much as the rating decision, the Statement of the Case, 
and Supplemental Statements of the Case have addressed the 
rating criteria applicable to his claim.  Thus, the Board 
finds the January 2005 and March 2006 letters, combined, 
complied with the VCAA notice requirements for both the 
service connection and increased rating claims.  Further, the 
claims were readjudicated on a de novo in September and 
October 2007 Supplemental Statements of the Case, which cured 
any timing-of-notice error and rendered it harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the veteran's recent 
assertions that not all of his service treatment records are 
of record.  See Board Transcript, pp. 27, 30.  The RO 
expended repeat efforts to develop for any records of 
treatment rendered at San Diego, California, and in Okinawa, 
Japan, including a sleep study assertedly conducted at the 
latter location.  The National Personnel Records Center 
advised additional searches rendered negative results.  
Following repeat efforts, the Decision Review Officer entered 
a formal August 2007 finding that any additional records 
extant were unavailable.  As will be discussed in detail 
below, the Board finds the veteran's assertions of lost or 
incomplete service treatment records incredible.  Further, 
the March 2006 letter specifically addressed alternative 
means of proving a claim, and the veteran in fact availed 
himself of at least one via his wife's lay statement.

Thus, while he may not have received full notice prior to the 
initial decisions, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007)  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claim

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

A January 1998 rating decision granted service connection for 
the right ankle disorder and assigned an initial 10 percent 
rating under Diagnostic Codes 5010, 5271 effective November 
1997.  A November 2000 rating decision granted an increased 
rating from 10 percent to 20 percent, effective June 2000.  
The veteran's current claim arose upon the RO's receipt of 
the March 2004 report of the veteran's right ankle 
arthrotomy.  In light of that surgery, an August 2004 rating 
decision granted a temporary 100 percent evaluation for 
surgical treatment that necessitated convalescence, effective 
March 21, 2004.  See 38 C.F.R. § 4.29.  The prior 20 percent 
rating was assigned, effective May 1, 2004.

Diagnostic Code 5010 rates arthritis by trauma.  Traumatic 
arthritis is rated under Diagnostic Code 5003 as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, and 38 C.F.R. § 4.59 for painful motion is in 
order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

For VA purposes, normal range of motion for the ankle is 0 to 
20 degrees for dorsiflexion, and 0 to 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71a, Plate II. 

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  38 C.F.R. § 4.71a.  It provides for a 20 percent 
rating for marked limitation of motion, and a 10 percent 
rating for moderate limitation of motion.  Id.  In the 
absence of evidence of ankylosis, the current 20 percent is 
the maximum rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  Thus, the Board will focus the discussion on that 
factor.  In this regard, the probative evidence shows the 
veteran's right ankle is not manifested by ankylosis.

The March 2004 surgery was precipitated by an infection of 
septic arthritis of the right ankle, which was treated with 
incision and drainage.  The claims file notes several 
instances of the veteran being unable to appear for scheduled 
examinations, most of which were for good cause.  
Nonetheless, the appeal must be decided on the bases of the 
findings of the examinations of record.

Prior to the March 2004 surgical procedure, an X-ray taken 
the day of the surgery showed diffuse soft tissue swelling 
with ankle effusion without any identifiable acute fracture.  
A May 2004 X-ray showed continued soft tissue swelling but no 
effusion.  A January 2005 X-ray showed no evidence of acute 
fracture or dislocation.  Bony densities adjacent to the 
bilateral malleoli were stable.  Physical examination 
revealed normal muscle tone, no obvious bony deformity, and 
good range of motion.  There was mild soft tissue swelling 
with tenderness generally across the ankle but no erythema, 
ecchymosis or local warmth.  Strength and sensation were 
normal distally.  In February 2005, the veteran's symptom was 
noted as chronic pain, and a MRI examination showed probable 
early osteoarthritis.  The overlying auricular cartilage 
appeared intact.

In a May 2005 e-mail message to the RO, which explained why 
he did not appear at a scheduled examination, the veteran 
reported that his right ankle showed signs of black and blue 
bruising and swelling, and he had received an injection that 
afternoon.  The records related to that event show that a May 
2005 X-ray showed mild soft tissue swelling in an otherwise 
radiographically normal right ankle.  The examiner's 
assessment was chronic synovitis likely post-infectious.

The March 2006 VA fee-basis examination report notes the 
veteran complained of a sharp burning, achy type pain.  On a 
scale of 1 to 10, he assessed his pain as 8/10, but it did 
not cause incapacitation.  The appellant noted he had lost 
time from work on 12 occasions due to his right ankle.  The 
examination report notes no specific findings related to the 
right ankle.  A July 2006 addendum notes the veteran was 
scheduled for a range of motion examination for the right 
ankle on two occasions in June 2006, the second having been a 
rescheduling of the first, but he was a no-show for both.

Another examination was scheduled for September 2007, but the 
veteran did not appear for the examination.  When entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination and a claimant, without 'good cause,' 
fails to report for such examination, action shall be taken.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
The Board, however, as already noted, will decide the claim 
based on the evidence of record.

February 2008 records of Madigan Army Medical Center note the 
veteran presented for an examination related to eligibility 
for a handicap parking decal, for which range of motion 
testing was required.  The bottom line is that the veteran 
was able to actively dorsiflex and plantar flex, albeit to a 
limited extent.  The examiner noted, on examination there was 
no appreciable contraction of the veteran's anterior 
compartment musculature or superficial posterior musculature, 
which indicated he was not firing his muscle groups to 
dorsiflex and plantar flex.  Pain was noted during passive 
range of motion testing.  The examiner noted the veteran's 
gait cycle was inconsistent with the findings on examination 
and the veteran did not exert an appreciable effort.  The 
veteran noted at the hearing he retained motion in the right 
ankle.  See Board Transcript, p. 24.

The applicable rating criteria provide that ankle ankylosis 
is the only basis for a rating higher than 20 percent.  
Ankylosis is present when a joint is frozen in place, either 
in dorsiflexion or plantar flexion as concerns the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is complete 
immobility of the joint in a fixed position - either 
favorable or unfavorable.)  The Board acknowledges the 
veteran's chronic right ankle pain, but his 20 percent rating 
is the appropriate level of compensation for his functional 
loss due to his pain.  Thus, in the absence of evidence of 
ankylosis, the probative evidence of record shows the 
veteran's right ankle disorder to more nearly approximate the 
assigned 20 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5010-5271.

Service Connection Claims

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran was diagnosed with a deviated septum in 
approximately 1999, and with obstructive sleep apnea in 
October 2000.  He underwent a septoplasty, which included a 
turbinate reduction, and an uvulopalatopharyngoplasty in July 
2002.  His treating physician, Dr. Kim, opines both his 
obstructive sleep apnea and his deviated septum are causally 
linked to the veteran's active service secondary to in-
service symptomatology, whereas a VA examiner opined there is 
no causal link, as there is there no documented evidence of 
in-service symptomatology.  As discussed below, the Board 
finds the VA examiner's opinion is entitled to much greater 
weight, as it is fully supported by the probative credible 
evidence of record.

In deciding this appeal the Board must weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

At the July 2006 RO hearing the veteran asserted he was 
injured in boot camp during pugil stick training, and he was 
treated as an inpatient at the Naval Hospital, San Diego, 
California, in either April or May 1976.  He asserts that 
purported incident as the genesis for his chronic nosebleeds 
and deviated septum.  RO Transcript, p. 2.  He placed the 
onset of his sleep problems as 1977.  Id., at 3.  He also 
asserted that, while stationed in Japan, he was told his 
turbinates were enlarged, and that he needed to have surgery, 
but he would have to have the surgery in the United States 
due to limited facilities.  Further, he underwent a sleep 
study in late 1977 or early 1978 while in Okinawa.  He 
reportedly received sleep disorder follow-up at Cherry Point, 
North Carolina.  Id., pp. 3-5.  

The February 2003 VA examination report notes the examiner 
conducted a comprehensive review of the claims file.  The 
examiner noted the veteran's diagnosis of obstructive sleep 
apnea and his surgery in 2002, which-according to the 
veteran, significantly helped his sleep apnea.  Further noted 
by the examiner was service record confirmation of the 
veteran's reported history of nosebleeds beginning in 1981.  
The veteran told the examiner that his sleep disturbance also 
started about 1981.  He denied hay fever but endorsed some 
nasal stuffiness at times.  The veteran further noted he had 
complained of poor sleep since 1982 but-the examiner noted, 
he could find no evidence of that in the medical records.  
The examiner noted entries to the effect the nosebleeds were 
caused by drying of the nasal mucosa and the veteran was told 
to use Vaseline to coat the inside of the nose.  The veteran 
reported both the nosebleeds and morning headaches had 
subsided since his surgery.  He also described pre-surgery 
somnolence, except when driving-he would fall asleep when he 
sat to watch television.  It occurred about five times a week 
prior to the surgery as compared to about twice weekly 
afterwards.

The examiner described the issue of the deviated septum as 
puzzling, in as much as his review of the ear, nose and 
throat examinations of record did not mention it, but noted 
the surgery report noted a deviated septum.  The veteran 
noted he was unaware he had a deviated septum and had never 
had asthma, though apparent polypoid lesions on the 
turbinates were visualized.  The examiner noted the veteran's 
hypertension, and that it could be a manifestation of his 
obstructive sleep apnea.  The examiner then noted the results 
of his review of the service treatment and other medical 
records.  Of specific note was the veteran's complaint of 
insomnia in 1992 after returning from Japan, and the 
diagnosis of disturbance of circadian rhythm.  Entries in 
1995 and 1991 related to nosebleeds also noted that 
examination revealed normal head, eye, ear, nose and throat 
examinations; and, the December 2000 CT scan report did not 
mention a deviated septum but did define enlarged turbinates 
with polypoid abnormalities.

The examination report notes the examiner asked the veteran 
to look through his records to determine if he had any 
evidence other than the post-Japan event related to 
complaints of sleep problems.  Given the context of this 
note, the Board infers the examiner advised the veteran to 
check whatever records he had in his personal possession 
and-if he had any, submit them.

After review of the claims file and examining the veteran, 
the examiner diagnosed obstructive sleep apnea, status post-
uvulopalatopharyngoplasty and septoplasty, and human T-cell 
lymphotrophic virus I and II positive.  He noted that he was 
unable to find any record of the veteran's claimed recurrent 
complaints of in-service sleep problems, other than the two-
week period after his return from Japan.  The examiner noted 
that there was no follow-up to that visit, which indicated 
the veteran's sleep was normalized afterwards.  The examiner 
noted that there were no in-service sinus X-rays, and that he 
could find no record of head, eye, ear, nose and throat 
abnormalities.  There was no evidence for complaints of 
sleeping per se, except for the post-Japan entry.  Neither 
was there any in-service evidence of a deviated nasal septum, 
though that correction was performed during the surgery.  The 
examiner noted he could draw no further conclusions.  He 
opined there was no conclusive evidence for a sleep disorder 
while the veteran was in active service.

Records of Madigan Army Medical Center note the October 2000 
sinus CT examination report, as noted by the VA examiner, 
makes no mention of a deviated septum.  No bony changes were 
identified, and the impression was right maxillary sinus 
retention cyst versus polyp and mild polypoid changes of the 
nasal turbinates.  Dr. Kim's January 2001 note, however, 
indicates redundant soft palate tissue, right valve collapse, 
a septum deviated to the left, and enlarged turbinates.  He 
diagnosed nosebleeds, nasal obstruction secondary to deviated 
septum and enlarged turbinates and obstructive sleep apnea.  
He noted a plan of staging procedures to correct those 
disorders.  His final pre-surgery examination in early July 
2002 again revealed a deviated septum to the right caudally 
and to the left posterior.  He also noted turbinate 
hypertrophy, no mucosal lesions but redundant soft palate.  
His final assessment was obstructive sleep apnea with a 
deviated nasal septum.  Surgery  was scheduled with the 
veteran's agreement.

Dr. Kim added an undated handwritten addendum to his July 
2002 examination to the effect that the veteran was 
"[without] a previous diagnosis of obstructive sleep 
apnea/deviated septum despite similar symptoms in 1980s per 
chart."  Significantly, here is where the veteran's case for 
his claim fails.  Dr. Kim's addendum is simply without 
documented support, being as the veteran's service treatment 
records are silent, as noted by the VA examiner.  Further, as 
indicated earlier a January 2002 rating decision denied 
service connection for nosebleeds which, of course, was prior 
to Dr. Kim's addendum.  As the Board will discuss later, Dr, 
Kim's primarily relied on the history provided by the veteran 
and his wife.

The Board finds incredible the veteran's assertion of lost or 
incomplete service treatment records.  Indeed, even though he 
was on flying status for a portion of his service he did not 
shun medical treatment due to a fear of being removed from 
flying status.  See Board Transcript, p. 21.

As already set forth, the veteran asserts he sustained nasal 
trauma to his nose in 1976 in basic training, and he was 
treated at a Naval facility in San Diego, California.  He has 
provided inconsistent statements even as concerns this basic 
asserted event.  He testified under oath at the RO hearing 
that he was treated on an inpatient basis.  See RO 
Transcript, pp. 3-4.  At the Board hearing, however, he noted 
that he was only at the facility for a relatively brief 
period and was released.  "They cleaned me up and they said 
get back out to boot camp.  I was probably in and out of 
there in probably an hour and a half to two hours."  Board 
Transcript, p. 8.

The veteran entered active service in March 1976.  The only 
entries in the service treatment records made at San Diego, 
California, occurred in May and June 1976.  The former was 
for a rash and sore feet, and the latter was for bilateral 
ankle complaints.  The next entry was made at the Naval Air 
Station, Meridian, Mississippi.  The Board deems it highly 
doubtful that routine maladies such as a rash or ankle 
complaints were noted in the service treatment records at San 
Diego but not an incident of nose trauma.  Also noteworthy is 
the veteran made no mention of prior nose trauma or problems 
sleeping on a May 1978 Report Of Medical History.  Further, 
the May 1978 Report Of Medical Examination noted the sinuses 
as normal.

Interestingly, the February 2003 VA examination report notes 
the veteran categorically denial having sustained an injury 
to his nose, as well as being unaware that he had a deviated 
septum.  There is no record of claimed nasal trauma until the 
RO hearing in 2006.

The service treatment records note the veteran's complaints 
of sinus congestion and other upper respiratory complaints in 
June 1978, April 1980, and November 1982.  Findings at those 
examinations revealed no nasal abnormalities and there was no 
notation of sleep complaints.  The veteran indicated a 
history of occasional nasal bleeding on his October 1985 
Report Of Medical History, and the examiner noted secondary 
to nasal irritability, but he denied trouble sleeping.  The 
October 1985 Report Of Medical Examination noted evaluated 
the nose and sinuses as normal, and no sleep-related 
complaints were noted.

In March 1990, the veteran presented with a complaint of 
nosebleeds over the prior four days.  Physical examination 
revealed illegible symptomatology in the right nares but 
drainage was clear.  Examination of the left nares revealed a 
moderate amount of coagulated blood, and it was positive for 
slight edema and clear post nasal drip.  The examiner 
assessed drying irritating mucosal membrane.  He underwent a 
periodic physical examination in 1991, and he indicated no 
nasal or sleep complaints on his November 1991 Report Of 
Medical History.  The November 1991 Report Of Medical 
Examination assessed the nose and sinus as normal.  This was 
essentially the state of the veteran's service treatment 
records prior to 1992.  The Board also finds significant, 
that there is no record of sleep complaints or any documented 
history of snoring.  Neither is there any evidence whatsoever 
of the veteran having undergone a sleep study in Japan circa 
1978.

The service treatment records contain a Problem Summary List 
for the period 1976 to 1992.  It notes treatment for 
recurrent ankle sprains and hypertension.  There is no 
notation of recurrent sleep problems or nasal trauma.  His 
Special Duty Medical Abstract notes a running chronology for 
her entire period of service.  It is entirely negative for 
entries related to inpatient treatment.

A May 1992 entry notes the veteran's complaints of sleep 
disruption after returning from Japan.  He was referred for a 
mental health assessment secondary to his reported symptoms, 
which included a period of non-responsiveness and inability 
to recall.  The mental health consult notes the veteran was 
in recruiter school and had been studying for long hours.  In 
addition to complaints of sleep disturbance, he also reported 
symptoms of decreased memory, concentration, appetite, and 
energy.  There is no notation of chronic sleep-related 
problems and no indication of a history of snoring.  The 
mental status examination revealed no abnormalities.  The 
examiner rendered no diagnosis and found the veteran 
psychologically fit for duty.  He was referred back to the 
medical officer.  The medical examiner rendered an assessment 
of insomnia most likely secondary to circadian rhythm.  As 
noted by the VA examiner in 2003, there are no subsequent 
related entries, which indicates the acute situation 
resolved.

In June 1993, the veteran complained of lightheadedness and 
dizziness.  He was under treatment for viral gastroenteritis, 
and the examiner assessed his symptoms as due to the 
resolution of that acute disorder.  In December 1993 he was 
treated for headaches, and the examiner noted a possible 
relationship with his hypertension medication.  In February 
1995, he presented with complaints of sinus congestion.  
Examination revealed his nose as clear, and the assessment 
was upper respiratory infection.

The veteran only indicated his frequent nosebleeds on his 
September 1995 Report Of Medical History for his examination 
at retirement.  There was no mention of sleep disturbance or 
snoring.  The Report Of Medical Examination note the nose and 
sinuses are assessed as normal.  There simply is no evidence 
to support the veteran's assertion at the RO hearing that he 
was told during service in Japan that he would have to have 
surgery when he returned to the States.  What better occasion 
to mention such advice than during his 1992 treatment for 
insomnia?   The veteran's apparent answer to this rhetorical 
question is that some of his service treatment records must 
have been lost.  As already noted, the Board rejects this 
assertion and rationalization.  It is against this near-solid 
wall of sleep- and sinus/septum-related silence that Dr. Kim 
noted there were symptoms in the 1980s "per chart."  There 
is no factual basis for it-at least not during active 
service.
The probative medical evidence of record shows the veteran's 
sleep- and septum-related symptoms to have manifested 
approximately three years after his retirement from service.  
Records from Beaufort Naval Hospital, South Carolina, note 
the veteran's presentation in May 1999 with complaints of 
nosebleeds once a week.  Examination revealed the oropharynx 
as clear, positive crusting and small ulcerations on the 
septal side of the right nare.  Both nares were positive for 
some edematous mucosa.  He was referred for ear, nose and 
throat follow-up.  A June 1999 entry noted a several-year 
history of nosebleeds, primarily on the left.  Examination 
revealed a moderate left anterior septal deviation, and the 
assessment was recurrent bleeding.  This entry is the first 
documented entry of a deviated septum.  It is improbable that 
examiners over the prior 20+ years missed that deviation.  
Interestingly, in a March 2003 post-operative entry, Dr. Kim 
noted that very few people have normal straight septums.  He 
gave no reason for noting that information.  So, it may be 
the veteran's septum was not necessarily deviated beyond the 
norm, but the procedure was indicated in light of the 
obstructive sleep apnea as confirmed by the 2000 sleep study.  
But it is not the Board's province to speculate.  The medical 
facts of record do not support Dr. Kim ultimate nexus 
opinion.  On a related note, the Board reads the VA 
examiner's notation of no medical documentation of a deviated 
septum as referring to the service treatment records.

A mid-July 1999 entry notes two episodes of bleeding since 
mid-June 1999.  Examination showed persistent scabbing at the 
left septum, and he was told to continue using nasal spray.  
The examiner also noted the nosebleeds had improved, and he 
should continue seeing an ear, nose and throat specialist.  
Later that month, the veteran underwent cauterization, and an 
August 1999 entry noted improved breathing post-
cauterization.  The Board also notes that a June 1999 entry 
drew no connection between the veteran's hypertension and the 
nosebleeds.

In a January 2004 report to the Decision Review Officer, Dr. 
Kim noted the veteran was diagnosed with obstructive sleep 
apnea, he was required to use a constant positive airway 
pressure machine nightly, and the disorder was most likely 
chronic.  

In an April 2004 report to the RO, Dr. Kim noted the 
veteran's multiple episodes of nosebleeds which appeared 
chronic in nature.  During the course of the veteran's 
treatment, "it became apparent that (the veteran) had a long 
standing history of snoring and obstructive sleep apnea 
symptoms."  He also opined that the veteran's deviated 
septum most likely contributed to his chronic history of 
nosebleeds and nasal obstruction, which also contributed to 
the obstructive sleep apnea.  Dr. Kim opined the veteran most 
likely had those two conditions for quite a long time, and he 
was afflicted with them prior to his retirement from active 
service.  While he could not say with certainty how long, he 
was convinced the veteran endured most of his military career 
with them.  The Board notes Dr. Kim at this juncture made no 
mention of a history of nasal trauma.

In her April 2006 statement, the veteran's wife noted their 
27+-year marriage, and that she had witnessed the 
difficulties of the constant and unexpected nosebleeds during 
conversations, dining out, while moving from room to room, 
and after a night's sleep.  She noted having observed crusted 
blood on pillow slips and the pillow.  She noted the veteran 
was seen by ear, nose and throat providers in Okinawa, South 
Carolina, and Seattle, Washington.  The frequency of the 
nosebleeds had lessened but they still occurred.  She also 
noted she had personally witnessed the veteran's difficulty 
sleeping, as shown by his loud snoring which awakened her and 
their son.  She would shake or try and roll him over to stop 
it.

The veteran's spouse asserted that, while at Okinawa, a 
doctor told both of them the veteran would have to correct a 
deviated septum to minimize the snoring.  When the doctors 
asked how the deviated septum occurred, she remembered the 
veteran reporting having been struck by a pugil stick in boot 
camp.  The veteran was then was tested for obstructive sleep 
apnea and told he had a severe case.  Surgery was suggested 
to improve his airways.

First, the Board acknowledges the appellant's spouse's 
competency to relate what she personally observed.  See 
38 C.F.R. § 3.159(a)(2).  The Board notes, however, that her 
competency extends only to her observation of the veteran's 
nosebleeds, evidence of them, and his snoring.  Except for 
her reference to what a physician supposedly told her and the 
veteran at Okinawa, her statement is vague as to dates.  
There also is the matter that lay representations of what a 
physician reportedly said, filtered as it is through a lay 
person's sensibilities, must be scrutinized with caution.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As already thoroughly discussed, the veteran's medical 
records confirm his nosebleeds.  They do not, however, 
confirm opinions or assertions that they were secondary to 
either obstructive sleep apnea or a deviated septum-at least 
not prior to 1999.  And-of course, neither the veteran nor 
his wife is competent to make that medical linkage, as there 
is no evidence either has medical training.  Lay persons may 
relate symptoms they observed, but they may not render an 
opinion on matters which require medical knowledge, such as 
the underlying condition which is causing the symptoms 
observed.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

In light of the above, the Board attaches no weight to the 
veteran's spouse's assertion that physicians at Okinawa told 
she and the veteran he had obstructive sleep apnea and a 
deviated septum which would require surgery.  There simply is 
no credible basis to conclude there are missing treatment 
records, and the veteran's long documented medical history, 
except for the acute 1992 episode, is completely silent for a 
deviated septum, sleep difficulty, and snoring 
symptomatology, until the late 1990s after his retirement 
from active service.  Even were the Board to find that there 
are missing service treatment records, there still is the 
matter that the records of Beaufort Naval Hospital and 
Madigan Army Medical Center from the late 1990s note not one 
scintilla of a reported history from the veteran of in-
service nose trauma, sleep disturbance, prior sleep studies, 
or obstructive sleep apnea.  It is most reasonable to infer 
his treating physicians, including Dr. Kim, inquired-as did 
the VA examiner in 2003, and the veteran denied prior trauma 
in no uncertain terms.

At the hearing, the undersigned suggested the veteran obtain 
a nexus opinion from Dr. Kim, which might help support his 
claims.  The veteran e-mailed Dr. Kim and reminded him (Dr. 
Kim) how he reviewed his history, including having been hit 
in the nose in boot camp, but the event was not documented by 
the facility in San Diego.  The veteran also reminded Dr. Kim 
in the e-mail that he-Dr. Kim, spoke briefly with his spouse 
about his sleep habits, his loud snoring, and if he was 
waking up several times during the night.  The veteran 
concluded the e-mail by noting he had asserted at the hearing 
that the VA examiners who examined him were general 
practitioners, whereas Dr. Kim is an ear, nose and throat 
specialist, and that he should state his credentials, etc.

Dr. Kim's March 2008 report primarily presents his training 
and credentials as an otolaryngologist and the high number of 
surgical procedures, such as septoplasties, he has performed.  
In the first paragraph he opines the veteran's injury during 
active service contributed to his deviated nasal septum 
which, in turn, contributed to his nosebleeds and his 
obstructive sleep apnea.  Then in his penultimate paragraph, 
Dr. Kim notes he believes the veteran may have developed his 
deviated septum as a direct consequence of trauma during his 
time with the Marine Corps, and that the deviation 
contributed to the nosebleeds and obstructive sleep apnea.

While Dr. Kim noted the veteran provided him a copy of his 
medical "record" vice "records," he did not describe the 
record provided with specificity.  He gave no indication he 
reviewed the claims file, or even a copy of the service 
treatment records for that matter.  This alone diminishes the 
potential weight attributable to his opinion as compared to 
the VA examiner's, who reviewed the claims file in its 
entirety.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Further, to the extent that Dr. Kim's opinion is 
entitled to greater weight because he is an otolaryngologist, 
his opinion still must have a firm factual basis.  
Parenthetically, while the veteran asserts the VA examiners 
were not specialists, there is no objective evidence of that 
fact.  The February 2003 Compensation and Pension Examination 
Report notes it was done in the clinic that conducts 
examinations for the nose, sinus, larynx, and pharynx.  Thus, 
the Board must infer that the VA examiners have training and 
experience in examining those anatomical areas, even if they 
are not in fact specialists.

The Board acknowledges it may not reject a medical opinion 
solely on the rationale that it was based on history given 
by the claimant-without first testing the credibility of 
the history on which it was based.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179  (2005).  Having done so, 
it is quite evident Dr. Kim noted a history of prior nasal 
trauma in sole reliance on the veteran's report.  The Board 
has already found that assertion incredible.  Further, none 
of Dr. Kim's records of his treatment of the veteran, or the 
other post-service records note any reported history of 
prior trauma, let alone in-service trauma.  It is certainly 
probable Dr. Kim inquired of the veteran's wife in 1999 or 
2000 about his sleep habits, but that is not evidence of in-
service symptomatology.  Again, none of the veteran's 
treatment records, including Dr. Kim's, note a history of 
in-service snoring or other sleep disruption.  Had the 
veteran reported such symptoms between 1996 and 2002, the 
Board must infer that Dr. Kim and the other providers would 
have noted it.

In sum, in light of the evidence set forth above, and all 
inferences reasonably drawable therefrom, the Board finds 
Dr. Kim's opinion has no factual basis but is speculative.  

The Board notes Dr. Kim's January 2005 report, wherein he 
also noted the veteran's nosebleeds may also be connected to 
his hypertension.  First, as noted in the January 2002 
rating decision, nosebleeds are not a specific disability or 
disorder, but a symptom.  Further, language such as "may" 
does not rise to the level of probable.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinions expressed in 
terms of "may" also implies "may" or "may not"' and are 
speculative).  In any event, the veteran is already service-
connected for hypertension.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claims.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an increased rating for right ankle 
degenerative joint disease is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for deviated septum status 
post-operative is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


